 



December 29, 2006
Jeff Boromisa
Kellogg Company
One Kellogg Square
Battle Creek, MI 49016
Dear Jeff:
          We are excited about your decision to lead the Company’s efforts in
Asia/Pacific as the Company’s Senior Vice President, President Asia/Pacific. The
purpose of this letter is to set forth terms of a restricted stock grant and
other benefits that reflect our appreciation for your contributions to the
business and our desire that you remain with Kellogg Company (“Kellogg,” and
together with its affiliates and subsidiaries, the “Company”). The letter also
includes certain commitments the Company requires from someone in your position.

  1.   Restricted Stock Grant. You will also receive a restricted stock grant
(the “Grant”) for 13,000 shares of common stock of Kellogg, which will vest
after three years. The terms of (and your rights to) the Grant shall in all
circumstances be subject to and governed by the terms of the attached documents
and the Kellogg Company 2003 Long Term Incentive Plan.     2.   Compensation.
Your compensation will continue to be based on the benchmarks for your previous
position.     3.   Retirement.

  a.   In the event you are terminated by the Company without “Cause,” prior to
May 18, 2011, you would be eligible to begin a leave of absence beginning on the
date of termination and ending May 18, 2011 (the “Leave of Absence”). During the
Leave of Absence, you would accrue vesting and eligibility service under the
Kellogg Company Pension Plan; provided that the additional pension benefit
attributable to this provision shall be payable from the Kellogg Company Excess
Benefit Plan. At the end of the Leave of Absence, you would be eligible to
retire from the Company under the current Kellogg Company Pension Plan, and if
you elect to retire, you shall otherwise be eligible to receive retirement
benefits which are provided at the time of your retirement to salaried retirees
of Kellogg in accordance with the terms of the benefit plans.

 



--------------------------------------------------------------------------------



 



  b.   The Company may terminate your employment under this Agreement for
“Cause.” For purposes of this Agreement, termination for “Cause” means
termination by the Company because of (i) your willful engaging in illegal
conduct or gross misconduct pursuant to which the Company has suffered a loss,
or (ii) your willful and continued failure to perform substantially your duties
hereunder in any material respect; provided, however, that in the case of clause
(ii), the Company must provide written notice of such breach or failure within
thirty (30) days of its discovery thereof, and you shall have thirty (30) days
from such written notice to cure such breach or failure.     c.  
Notwithstanding any other provision in this Agreement, if (i) your employment is
terminated prior to May 18, 2011 and (ii) at the time of such termination, you
qualify for benefits under the Company’s Change of Control Policy, then you
shall be eligible for the benefits described in this Paragraph 3 and shall
immediately begin the Leave of Absence on the date of such termination.

  4.   Non-Compete. In further consideration of the foregoing, you agree that in
the event you voluntarily terminate your employment with the Company, for a
period of two years beginning with the last of the day of your employment with
the Company (the “Restricted Period”), you shall not, without the prior written
consent from the General Counsel of Kellogg:

  a.   directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any Competing Company.     b.   directly or indirectly, permit any business,
entity or organization which Employee, individually or jointly with others,
owns, manages, operates, or controls, to engage in the manufacture, production,
distribution, sale or marketing of any of the Products in the Geographic Area.

      For purposes of this Paragraph, the term “Products” shall mean
ready-to-eat cereal products, toaster pastries, cereal bars, granola bars,
crispy marshmallow squares, frozen waffles, frozen pancakes, fruit snacks,
cookies, crackers, ice cream cones, and meat substitutes. The term “Geographic
Area” shall mean any territory, region or country where the Company sells any
Products. “Competing Company” means Kraft, General Mills, Hershey, Pepsico,
Nestle, Danone, Wrigley, Campbell’s and Ralcorp.     5.   Non-solicitation. You
agree that during your employment and thereafter for a period of two years, you
shall not, without the prior written consent of the General Counsel of Kellogg,
directly or indirectly employ, or solicit the employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who is or was at any time during the previous year an officer, director,
representative, agent or employee of the Company.

2



--------------------------------------------------------------------------------



 



  6.   Non-Disparagement of the Company. You agree, during the term of your
employment and thereafter, not to engage in any form of conduct or make any
statements or representations that disparage, portray in a negative light, or
otherwise impair the reputation, goodwill or commercial interests of the
Company, or its past, present and future subsidiaries, divisions, affiliates,
successors, officers, directors, attorneys, agents and employees.     7.  
Preservation of Company Confidential Information. You acknowledge and that you
will not (without first obtaining the prior written consent in each instance
from the Company) during the term of your employment and thereafter, disclose,
make commercial or other use of, give or sell to any person, firm or
corporation, any information received directly or indirectly from the Company or
acquired or developed in the course of your employment, including, by way of
example only, trade secrets (including organizational charts, employee
information such as credentials, skill sets and background information), ideas,
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever
unless such information has been publicly disclosed by authorized officials of
the Company.     8.   Miscellaneous.

  a.   Severability. You also agree that if any provision of this letter
agreement is invalid or unenforceable by a court of law, it will not affect the
validity or enforceability of any other provision of this letter agreement,
which shall remain in full force and effect.     b.   Controlling Law and Venue.
You agree that the construction, interpretation, and performance of this letter
agreement shall be governed by the laws of Michigan, including conflict of laws.
It is agreed that any controversy, claim or dispute between the parties,
directly or indirectly, concerning this letter agreement or the breach thereof
shall only be resolved in the Circuit Court of Calhoun County, or the United
States District Court for the Western District of Michigan, whichever court has
jurisdiction over the subject matter thereof, and the parties hereby submit to
the jurisdiction of said courts.     c.   Entire Agreement; Amendment. You agree
that this letter agreement constitutes the entire agreement between you and the
Company, and that this letter agreement supersedes any and all prior and/or
contemporaneous written and/or oral agreements relating to your employment with
the Company and retirement or termination there from. You acknowledge that this
letter agreement may not be modified except by written document, signed by you
and the General Counsel of Kellogg.     d.   Employment Relationship. You
acknowledge and agree that your employment with the Company described in this
letter agreement is an at-will employment relationship, and that only the
General Counsel of Kellogg may

3



--------------------------------------------------------------------------------



 



      modify this provision, and any modification must be in writing signed by
both parties.     e.   Counterparts. This letter agreement may be executed
simultaneously in one or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same letter agreement.

          Jeff, enclosed are two copies of this letter. If the letter is
acceptable to you please sign both copies and return one to me for our files.
Sincerely,
/s/ James M. Jenness
James M. Jenness
Chairman and Chief Executive Officer
I accept the terms of the agreement as presented in this letter this 29th day of
December, 2006.

     
/s/ Jeffrey Boromisa
 
   
Jeffrey Boromisa
   

4